    Case:20-02865-BKT13 Doc#:15 Filed:09/24/20 Entered:09/24/20 12:57:21                                                            Desc: Main
                        IN THE UNITED STATES BANKRUPTCY
                                 Document    Page 1 of 1 COURT
                                                FOR THE DISTRICT OF PUERTO RICO

IN RE:

JOELYN AGUAYO DIAZ                                                                           CASE NO. 20-02865-BKT
                                                                                             CHAPTER 13
   DEBTOR(S)
                                                                                                **AMENDED DOCUMENT**

                                                  TRUSTEE'S REPORT ON CONFIRMATION
1. The applicable commitment period (years) is: 5

2. The liquidation value of the estate is :$ 0.00

3. The general unsecured pool is :$ 0.00



                                PLAN DATE: July 21, 2020                                      PLAN BASE: $28,500.00

TRUSTEE'S COMMENTS AND RECOMENDATIONS DATED: 9/24/2020
                            FAVORABLE                                                             X UNFAVORABLE
  1. [X] FAILS SECTION 1325(a)(9):

 • State Tax Returns: Debtor has failed to provide evidence of the filing of 2016 PR tax return pursuant to
1325(a)(9). Counsel requested 30 days to file the tax return and provide evidence of the filing.




  [X] OTHER:

  1) Plan does not provide for priority claim filed by Hacienda, POC 3 -1 ($330.59). 2) Part 4.4 of plan does not
provide for priority Claim No. 3 filed by Dept. of Treasury. 3) Pending adjudicating for Objection to confirmation
and Motion to dismiss filed by US Trustee on 9 -17-2020, docket no. 13.


NOTICE: This report anticipates Trustee’s position as per 11 USC § 1302(b)(2) a copy of which has been served upon counsel for debtor(s). Copies
    are available to parties in interest at the Trustee’s Office.

                                                                                        /s/ Osmarie Navarro Martínez
                                                                                        Osmarie Navarro Martínez
Atty: ROBERTO FIGUEROA                                                                  USDC # 222611
                                                                                         ALEJANDRO OLIVERAS RIVERA
                                                                                         Chapter 13 Trustee
                                                                                         PO Box 9024062, Old San Juan Station
                                                                                         San Juan PR 00902-4062
                                                                                        CMC - DR
